Citation Nr: 0614939	
Decision Date: 05/22/06    Archive Date: 06/02/06

DOCKET NO.  03-11 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for residuals of a head 
injury.

3.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for headaches.

4.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a left ear scar.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from May to July 1960.

By rating decision in January 1997, entitlement to service 
connection for a head injury, headaches, hearing loss, and a 
left ear scar were denied.  By decision of the Board in April 
1998, a claim to reopen service connection for hearing loss 
was denied.  And by rating decision in November 1998, service 
connection was again denied for service connection for a head 
injury.  

These prior denials are now final.  This appeal arises from 
rating decisions of the Lincoln, Nebraska Regional Office 
(RO). 

By decision of the Board in February 2005, the above listed 
new and material evidence claims were denied.  The veteran 
filed an appeal to the United States Court of Appeals for 
Veterans Claims (Court).  The parties submitted a joint 
motion to vacate the Board's decision and remand this appeal 
to the Board.  This case is once again before the Board 
pursuant to a February 2006 order of the Court wherein the 
Board's February 2005 decision was vacated and the appeal was 
remanded to the Board for readjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

The veteran contends the RO erred by failing to reopen and 
grant his service connection claims.

Pursuant to the joint motion submitted by the parties in 
February 2006 and the February 2006 Court order, the Board 
notes that this case must be remanded to the RO for the 
implementation of several salient points of evidentiary 
development.

The duty to assist includes obtaining available records which 
are relevant to the claimant's appeal.  The duty to assist is 
neither optional nor discretionary.  Littke v. Derwinski, 1 
Vet. App. 90 (1990).  In a February 2002 statement, the 
veteran indicated that he had been stationed at Fort Carson, 
Colorado.  Pursuant to the February 2006 joint motion, the RO 
should obtain all treatment records from the Fort Carson, 
Colorado military medical facility for the May to July 1960 
time period. 

The record also shows that the veteran is in receipt of 
disability benefits from the Social Security Administration 
(SSA); however, VA did not attempt to obtain those records.  
The Court has held that the VA has a duty to attempt to 
secure all records of the SSA regarding the veteran's rating 
of unemployability for SSA purposes.  Murincsak v. Derwinski, 
2 Vet. App. 363, 370 (1992).  Thus, the RO must request 
complete copies of all SSA decisions and records utilized in 
considering the veteran's claim.  

Accordingly, the veteran's claim is REMANDED for the 
following:

1.  The RO must review the claims file 
and ask the veteran to provide 
information regarding all evidence 
relating to the issues on appeal that 
has not already been made part of the 
record.  The RO should assist the 
veteran in obtaining all relevant 
medical evidence that is not already of 
record to include all treatment records 
from May to July 1960 from the Fort 
Carson, Colorado military medical 
facility.  If records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  Once obtained, all records 
must be permanently associated with the 
claims folder.

2.  The RO should undertake all 
appropriate steps to contact the Social 
Security Administration (SSA) and obtain 
legible copies of all decisions relating 
to the veteran's claim for disability 
benefits as well as the medical records 
upon which all decisions were based.  
Once obtained, all records must be 
associated with the claims folder.  

3.  When the above development has been 
completed, the RO should review the 
expanded record and re-adjudicate the 
issues on appeal.  If any benefit sought 
remains denied, a supplemental statement 
of the case (SSOC) should be issued and 
the veteran and his representative 
should be afforded an opportunity to 
respond before the case is returned to 
the Board for further appellate review.  
The SSOC must contain notice of all 
relevant actions taken on the claim, 
including a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues 
currently on appeal. 

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






